Citation Nr: 0602883	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  02-15 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision of the New Orleans, Louisiana Regional Office (RO) 
of the Department of Veterans Affairs (VA), which increased 
the evaluation for the veteran's service connected 
lumbosacral strain to 10 percent, effective from April 4, 
2001.

In May 2004, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  There is no credible evidence that the veteran's service-
connected lumbosacral strain is manifested by moderate 
limitation of lumbar motion, or forward flexion to less than 
61 degrees, or combined thoracolumbar motion to less than 121 
degrees.  There is also no evidence of muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position under the former 
criteria, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, under the 
revised criteria due to service-connected lumbosacral strain.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected lumbosacral strain requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of letters sent to the veteran 
in July 2001 and June 2004.  The July 2001 letter notified 
the veteran that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to his appeal, but that 
he had to provide enough information so that VA could request 
the relevant records.  Both VCAA letters discussed the RO's 
attempts already made to obtain relevant evidence.  Finally, 
the Board notes that the RO's June 2004 letter contains a 
specific request that the veteran submit any evidence that he 
has in his possession that pertains to the claim.  The 
veteran has not alleged that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in July 2002 as well as a supplemental statement of the 
case (SSOC) in August 2005, in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations regarding his increased rating claim for his 
lumbar spine disability.  Thus, the Board believes that 
appropriate notice has been given in this case.  
Additionally, the Board notes that a substantial body of 
evidence was developed with respect to the veteran's claim, 
and that the SOC and SSOC issued by the RO clarified why this 
particular claim was being denied, and of the evidence that 
was lacking.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims folder reflects that the August 2005 SSOC 
contained the pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters notifying him of the VCAA may not 
have technically informed the veteran of each element of the 
VCAA, the veteran was nonetheless properly notified of all 
the provisions of the VCAA by the August 2005 SSOC.  For 
these reasons, the Board concludes that the notifications 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, complete 
VCAA notice was not provided to the veteran prior to the 
initial unfavorable AOJ decision that is the basis of this 
appeal.  Nevertheless, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although notice was 
provided to the veteran after the first adjudication of the 
claim, the veteran has not been prejudiced thereby.  The 
content of such notice fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding 
VA's duty to notify.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he or his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The claims folder contains service medical records, VA 
treatment records from New Orleans, and private medical 
evidence from Drs. Hardimon and Ketner, as well as Dr. 
Phillips.  The RO afforded the veteran relevant VA 
examinations in August 2001 and April 2005.  The veteran has 
not indicated that he has any additional evidence to submit.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Pelegrini II, supra; Quartuccio v.Principi, 16 Vet. 
App. 183 (2002).  


Factual Background

During an enlistment examination in October 1965, the veteran 
indicated on a report of medical history that he had received 
treatment for a backache prior to service.  During service, 
in December 1966, the veteran injured his lower back while 
picking up a stove and was diagnosed with chronic lumbosacral 
strain.  In June and July 1967, the veteran complained of 
lower back pain and sciatica, and as a result, received 
injections.  According to a December 1967 separation 
examination report, the veteran complained of lower back 
pain; no diagnoses or treatment related to the veteran's 
spine were noted.  

Following service, in October 1974, the veteran reportedly 
injured his back in a work-related incident, according to 
private medical records received in January 1976.  In March 
1975, the veteran underwent a decompression laminectomy by F. 
Hardimon, M.D. to repair a herniated disc and received 
follow-up care from S. Phillips, M.D.  According to a 
December 2002 statement, the veteran's representative 
contended that the laminectomy was a part of the veteran's 
service-connected lumbosacral strain.  

In August 1975, Dr. Phillips discharged the veteran from his 
care and opined that the veteran's work accident caused a 25 
percent residual disability of the lumbar spine.  The veteran 
was advised against work involving heavy lifting.

In April 1976, the RO granted service-connection for 
lumbosacral strain, assigning a zero percent disability 
rating, effective December 1975.  The veteran's claim of 
entitlement to service connection for post-operative 
laminectomy (performed for degenerative disc disease of L4-
S1) was denied.

VA progress notes dated from March 2001 to April 2001 show 
impressions of chronic low back pain.  Examination of the 
back in April 2001 revealed slightly diminished flexion.  
Associated x-ray findings showed degenerative lumbar disc 
disease at L4-5 and spondylosis of the lumbar region.  

During an August 2001 VA examination of the spine, the 
veteran complained of lower back pain, stiffness and fatigue.  
He indicated that all of the jobs obtained during his adult 
life included heavy lifting, pulling, and pushing.  He stated 
that he most recently worked at a building supply company in 
July 2000 where he was responsible for heavy lifting.  The 
veteran reported that he wore a back brace until March 2001, 
at which time he stopped due to a hernia.  Impression was 
chronic lower back pain with degenerative lumbar disc disease 
and history of lumbar laminectomy.  The examiner did not 
specify what symptoms were due to service-connected 
lumbosacral strain and what symptomatology was due to the 
nonservice-connected degenerative disc disease, status-post 
laminectomy 

As discussed above, the RO, in a February 2002 rating 
decision, increased the evaluation for service-connected 
lumbosacral strain to 10 percent based on painful motion, 
effective from April 4, 2001. 

On April 2005 VA examination, range of motion of the lumbar 
spine was as follows:  no hyperextension, flexion to 30 
degrees; right lateral bending to 10 degrees; no left lateral 
bending, and 40 degrees of rotation.  X-rays showed 
degenerative spur formation throughout the lumbar spine and 
severe narrowing of L4-L5 consistent with degenerative disc 
disease of the lumbar spine.  Diagnosis was post-operative 
laminectomy at L4-L5 on the right side with post-laminectomy 
syndrome.  The examiner stated "not with much certainty," 
that the veteran's current low back problems are due to his 
post-operative laminectomy syndrome, rather than to his 
service-connected lumbar strain.  The examiner stated that it 
takes about one to two weeks to recover from a lumbosacral 
strain.  The examiner also indicated that it was impossible 
to state, in terms of degrees, the amount of motion loss due 
solely to the veteran's service-connected lumbosacral strain.
	

Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence and private medical evidence.  For the purpose of 
reviewing the medical history of the veteran's service-
connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the Board also 
reviewed medical evidence developed in connection with prior 
claims.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

During service, the veteran strained his back after a lifting 
incident, and was diagnosed with chronic lumbosacral strain.  
Following service, in April 1976, the RO granted service 
connection for lumbosacral strain, assigning a noncompensable 
evaluation under Diagnostic Code 5295, effective from 
December 12, 1975.  

Under Diagnostic Code 5295, a noncompensable evaluation is 
assigned for lumbosacral strain with slight subjective 
symptoms only.  A 10 percent evaluation is assigned for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is assigned when lumbosacral strain is 
manifested by muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation is assigned for 
lumbosacral strain when it is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Diagnostic Code 5292 evaluates impairment resulting from 
limitation of motion of the lumbar spine.  A 10 percent 
evaluation requires evidence of slight limitation of motion 
of the lumbar spine.  A 20 percent evaluation requires 
evidence of moderate limitation of motion of the lumbar 
spine.  A 40 percent evaluation necessitates evidence of 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

During the pendency of the veteran's appeal, the schedule for 
rating disabilities of the spine was revised, effective 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2005).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Effective September 26, 2003, the amended criteria for rating 
spine disabilities are as follows: 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire 
spine.........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.........40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

On review, the Board finds that an evaluation in excess of 10 
percent for the veteran's service-connected lumbosacral 
strain is not warranted under either the former or revised 
criteria.  The Board acknowledges that flexion was to 30 
degrees on the April 2005 VA examination, which would warrant 
a higher evaluation.  Nevertheless, the April 2005 examiner 
essentially concluded that the veteran's current low back 
manifestations are due to his non-service connected 
laminectomy syndrome (service connection for post-operative 
laminectomy was denied in April 1976).  Although such opinion 
was not rendered with medical certainty (a very high 
standard), the Board concludes that the VA examiner found it 
highly probable (ie.  a 50 percent probability or greater) 
that the veteran's current low back manifestations, to 
include ranges of motion, are related to his non-service 
connected laminectomy syndrome, and not to his service-
connected lumbosacral strain.  The examiner indicated that a 
lumbosacral strain only takes up to two weeks to resolve.  
And the examiner did not diagnose a strain; rather, the 
diagnosis referred only to the status after laminectomy.

Accordingly, the Board finds that the veteran's limitation of 
motion of the lumbar spine associated with his service 
connected lumbosacral strain is no more than slight, in 
nature.  There is no credible evidence of moderate limitation 
of lumbar motion under the former criteria, or forward 
flexion to less than 61 degrees or combined thoracolumbar 
motion to less than 121 degrees under the new criteria.  
There is also no evidence of muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour, 
therefore, a higher evaluation is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2005).

Consideration of other diagnostic codes which would allow for 
a higher evaluation in this case are not applicable, as there 
is no evidence of vertebral fracture or ankylosis, meaning 
immobility, of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5289 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  

Further, the Board acknowledges the x-ray evidence of disc 
disease of the lumbar spine, but as noted above, the 
veteran's laminectomy syndrome due to disc disease is not 
service-connected.  The original grant of service connection 
was limited to lumbosacral strain.  As the veteran is not 
currently service connected for intervertebral disc syndrome, 
it is not appropriate for the Board to consider the present 
claim under Diagnostic Code 5243 or the former Diagnostic 
Code 5293.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).

The Board also acknowledges the veteran's significant 
complaints of pain.  On April 2005 VA examination, heel 
walking produced low back pain.  Notwithstanding, there was 
no evidence of pain upon "rock and flex "testing of the 
lower extremities, and upon sciatic nerve stress test.  There 
was also no evidence of muscle spasm, or weakness of either 
toe.  Tenderness over the lumbosacral and sacroiliac joints 
was considered only slight.  As such, the Board concludes 
that the current 10 percent evaluation adequately portrays 
any functional impairment, pain, and weakness that the 
veteran experiences as a consequence of his service-connected 
lumbosacral strain.  See DeLuca, supra, see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for lumbosacral strain.  
As the preponderance of the evidence is against the claim for 
a higher evaluation, the benefit-of- the-doubt doctrine does 
not apply; therefore, the claim for a higher evaluation for 
service-connected lumbosacral strain must be denied.  Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate that the veteran is 
frequently hospitalized for his service-connected lumbosacral 
strain and there is no indication that it has a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).


ORDER

The appeal is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


